DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a) as being anticipated by Shiraishi et al. (6,672,479). Shiraishi et al. disclose, in figs. 9 and 10,  a packaging assembly, comprising:
a bottle 2 defining an internal reservoir, wherein a viscous agent ( paste , see col. 1,lines 10-12, or shampoo, col. 12, lines 29-30)  configured to be stored in the internal reservoir, wherein at least a portion of the bottle is pliable, and an opening  is defined in the bottle to dispense the viscous agent therethrough; 
a dispensing mechanism  or a  valve 8 coupled to the opening of the bottle; and



a cap 40, wherein the viscous agent is prevented from being dispensed out of the dispensing mechanism when the cap is coupled to the bottle, wherein the cap does not contact the dispensing mechanism when the cap is coupled to the bottle, and wherein a seal 32 is formed between the cap and the bottle when the cap is coupled to the bottle.

Claims 1-13, 15-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanmer et al. (5,431,310).
Kanmer et al. disclose, in fig. 8,
Re-claim 1, a container for storing and dispensing a fluid agent, wherein the
container comprises:
a flexible body portion 114 defining an internal cavity, wherein the internal cavity is configured to store the fluid agent therein, and wherein an opening 132 is defined in the body portion;
a duckbill valve 126 coupled to the opening of the body portion, wherein the duckbill valve is configurable between an open configuration and a closed configuration, wherein the duckbill valve prevents the flow of the fluid agent out of the internal cavity when the duckbill valve is in the closed configuration, and wherein the duckbill valve permits the flow of the fluid agent out of the internal cavity when the duckbill valve is in the open configuration; and
a cap 35 , wherein the duckbill valve is prevented from being motivated into the open configuration when the cap is coupled to the body portion, wherein a seal is formed between the cap and the body portion 132 when the cap is coupled to the body portion, and wherein the cap does not contact the duckbill valve when the cap is coupled to the body portion.
Re-claim 2, wherein the duckbill valve is motivated into the open
configuration when a force is applied to the body portion.

Re-claim 3,  wherein the cap comprises an interior wall
defining a chamber, and wherein the chamber is sized to closely surround the duckbill valve, and
wherein the seal is formed between a base of the interior wall and the body portion when the cap is coupled to the body portion.
Re-claim 4,  wherein the interior wall does not contact the duckbill valve.
Re-claim 5, wherein the chamber comprises a cylindrical geometry.
Re-claim 6, wherein the chamber is defined by tapered walls.
Re-claim 7,wherein the chamber comprises a geometry configured to mimic a geometry of the duckbill valve.
Re-claim 8, , wherein the fluid agent can be a cosmetic product.
Re-claim 9,  wherein substantially no fluid agent is dispensed out of
the duckbill valve when the cap is coupled to the body portion.
Re-claim 10, , wherein the fluid agent is prevented from flowing out
of the duckbill valve when the cap is coupled to the body portion.
Re-claim 11, wherein the cap comprises cap threads, wherein the
body portion comprises body threads, and wherein the cap threads are configured to engage the
body threads when the cap is coupled to the body portion.
Re-claim 12, wherein the cap comprises an exterior wall, and
wherein the exterior wall can be modifying with a  press-fit onto the body portion to secure the cap thereto,  which is well known in the art.
Re-claim 13, wherein the duckbill valve is closely received within
the opening of the body portion.
Re-claim 15, a packaging assembly, comprising:
a bottle 114 defining an internal reservoir, wherein a viscous agent can be  stored in the internal reservoir, wherein at least a portion of the bottle is pliable, and an opening is defined in the bottle to dispense the viscous agent therethrough;
a dispensing mechanism 126  coupled to the opening of the bottle; and
a cap, wherein the viscous agent is prevented from being dispensed out of the dispensing mechanism when the cap is coupled to the bottle, wherein the cap does not contact the dispensing mechanism when the cap is coupled to the bottle, and wherein a seal is formed between the cap and the bottle when the cap is coupled to the bottle.
Re-claim 16, wherein the dispensing mechanism comprises a duckbill valve closely received by the
opening of the bottle.
Re-claim 17, wherein the duckbill valve is
configurable between an open configuration and a closed configuration, wherein the duckbill
valve prevents the flow of the viscous agent out of the internal reservoir when the duckbill valve is in the closed configuration, and wherein the duckbill valve permits the flow of the viscous agent out of the internal reservoir when the duckbill valve is in the open configuration.
Re-claim 18,  wherein the duckbill valve is prevented
from being in the open configuration when the cap is coupled to the bottle.
Re-claim 19, wherein the cap comprises an interior wall
defining a chamber, and wherein the chamber is sized to closely surround the duckbill valve.
Re-claim 20, A container for storing and dispensing a fluid, wherein the container
comprises:
a body portion defining an internal reservoir, wherein the internal reservoir is configured to store the fluid therein, wherein at least a portion of body portion is flexible, and wherein an opening is defined in the body portion;
a duckbill valve coupled to body portion through the opening; and
a cap, comprising:
an exterior wall; and an interior wall, wherein the interior wall defines a chamber configured to closely surround the duckbill valve when the cap is coupled to the body portion, wherein a 
seal is formed between a base of the interior wall of the cap and a portion of the body portion when the cap is coupled to the body portion, wherein the cap does not contact the duckbill valve when the cap is coupled to the body portion, and wherein the fluid is prevented from dispensing out of the duckbill valve when the interior wall of the cap closely surrounds the duckbill valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. in view of  Brown et al. (5,213,263).
Re-claims  1 and 20, Shiraishi et al. disclose, in figs. 9 and 10, a container or a packaging comprising limitations substantial as claimed, except the dispensing mechanism does not have a duckbill valve.
Brown et al. teaches, in fig. 16, a package assembly comprising a dispensing mechanism or a valve 40, where in the valve can be a duckbill valve (see col. 9, lines 30-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Brown et al., to modify the invention of Shiraishi et al. with the dispensing mechanism having a duckbill valve, as an obvious design choice of the configuration of the valve as desired for the dispensing mechanism.
Re-claims 2-11, 13,14, 16-19, Shiraishi et al. further disclose valve is motivated into the open
configuration when a force is applied to the body portion.
 wherein the cap comprises an interior wall 10 defining a chamber, and wherein the chamber is sized to closely surround the  valve, 
wherein the seal is formed between a base  of the interior wall and the body portion when the cap is coupled to the body portion;
wherein the interior wall does not contact the valve;
wherein the chamber comprises a cylindrical geometry;
wherein the chamber is defined by tapered walls;
wherein the chamber comprises a geometry configured
to mimic a geometry of the valve; 
wherein the fluid agent is a cosmetic product;
wherein substantially no fluid agent is dispensed out of
the  valve when the cap is coupled to the body portion;
wherein the fluid agent is prevented from flowing out
of the  valve when the cap is coupled to the body portion;
wherein the cap comprises cap threads , wherein the
body portion comprises body threads 21c, and wherein the cap threads are configured to engage the
body threads when the cap is coupled to the body portion;
wherein the cap comprises an exterior wall , 
wherein the exterior wall is press-fit onto the body portion to secure the cap thereto;
wherein the  valve is closely received within
the opening of the body portion;
wherein the  valve is replaceably positioned
within the opening of the body portion.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranalletta et al. (5,320,254) in view of Kanmer et al. 
Ranalletta et al. disclose, in fig. 14, a container for storing and dispensing a fluid agent comprising limitations substantially as claimed, except a duckbill valve coupled to an opening  of a body portion of the container.
Kanmer et a. teach, in fig. 8, a duckbill valve 126 coupled to an opening  of a body portion of the container.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kanmer et al., to modify the invention of Ranalletta et al. with except a duckbill valve coupled to an opening  of a body portion of the container in order to facilitate of closing and opening of the container dispensing .







Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        December 14, 2022